          Case 1:20-cv-10738-GAO Document 47 Filed 05/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  ALEXANDER GRINIS, MICHAEL
  GORDON, and ANGEL SOLIZ, on behalf of
  themselves and those similarly situated,
                    Petitioners,
        v.                                             No. 20-cv-10738-GAO

  STEPHEN SPAULDING, Warden of Federal
  Medical Center Devens, and MICHAEL
  CARVAJAL, Director of the Federal Bureau
  of Prisons, in their official capacities,
                      Respondents.


                RESPONSE TO RESPONDENTS’ MOTION TO CONSOLIDATE

       Petitioners respectfully submit this response to Respondents’ Motion to Consolidate

[D.E. 44]. Respondents correctly state that Petitioners take no position on the Motion to

Consolidate. However, it is important to note that Respondents have mischaracterized the relief

that Petitioners seek.

       To be clear, Petitioners are not seeking “release from incarceration for themselves, and

for all putative class members…” Mot. at 1 (emphasis added). Rather, Petitioners seek to require

a reduction of the overall prisoner population of FMC Devens sufficient to permit effective

social distancing in compliance with CDC guidelines. Thus, in contrast to the listed individual

habeas petitions expressly seeking release of the named petitioners, this action does not seek the

release of any particular prisoner, so long as the facility population is reduced to reasonably

protect the safety of those who are released and those who remain as well as the staff and

surrounding community.

       The BOP has a broad mandate and authority from Congress and Attorney General Barr to

reduce facility populations to protect against COVID-19 using available mechanisms such as

                                                 1
         Case 1:20-cv-10738-GAO Document 47 Filed 05/11/20 Page 2 of 2



compassionate release, furloughs, and transfers to home confinement. The BOP’s establishment

of arbitrary criteria that have the effect of rendering nearly the entire population “ineligible” for

any of these measures constitutes deliberate indifference to the advancing pandemic threat.



Respectfully submitted,

ALEXANDER GRINIS, MICHAEL GORDON, ANGEL SOLIZ,
and others similarly situated,

By their attorneys,

     /s/ William W. Fick
 William W. Fick, BBO# 650562                         Matthew R. Segal, BBO# 654489
 Daniel N. Marx, BBO# 674523                          Jessie Rossman, BBO# 670685
 Amy Barsky, BBO# 601111                              ACLU FOUNDATION
 FICK & MARX LLP                                      OF MASSACHUSETTS, INC.
 24 Federal Street, 4th Floor                         211 Congress Street
 Boston, MA 02210                                     Boston, MA 02110
 857-321-8360                                         (617) 482-3170
 wfick@fickmarx.com                                   msegal@aclum.org
 dmarx@fickmarx.com                                   jrossman@aclum.org
 abarsky@fickmarx.com

                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on May 11, 2020.

                                                        /s/ William Fick




                                                  2
